DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received March 12, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received March 12, 2021 have been fully considered in view of the Amendment. The amendments overcome the rejections set forth in the January 12, 2021 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art US2015/0118545A1 (Komatsu) and JP2010040554A (Tanaka)- does not disclose or suggest:
A coin-type battery comprising:
an exterior can including a bottom portion and a cylindrical peripheral wall portion and having an opening on an opposite side to the bottom portion in an axial direction;
a sealing can which includes a flat portion and a cylindrical side wall portion and has an opening on an opposite side to the flat portion in the axial direction and of which a stepped 
a gasket at least a portion of which is arranged between the peripheral wall portion of the exterior can and the side wall portion of the sealing can; and
a power generation element arranged in a housing space formed by the exterior can and the sealing can, wherein
the gasket includes
a gasket peripheral wall portion formed to have a cylindrical shape and arranged between the peripheral wall portion of the exterior can and the side wall portion of the sealing can, and
a gasket bottom portion arranged between the bottom portion of the exterior can and an open end portion of the side wall portion of the sealing can, and
the gasket is an annular body having a hook-shaped cross section, and
0.8 ≤d3/d1 ≤ 0.9 and 0.98 ≤d2/d4 ≤ 1.06 are satisfied.
wherein d1 (mm) is an external diameter of the bottom portion of the exterior can, d2 (mm) is an inner diameter of the open end portion in the peripheral wall portion of the exterior can, d3 (mm) is an external diameter of the flat portion of the sealing can, and d4 (mm) is an external diameter of the open end portion in the side wall portion of the sealing can.
In particular, the prior art does not disclose or suggest the claimed the relationship ratio of claim 1 as recited in the specific range disclosed to be  0.8 ≤ d3/d1 ≤ 0.9 and 0.98 ≤ d2/d4 ≤ 1.06, which improve the sealing properties of the gasket arranged between the peripheral wall portion of the positive electrode can and the side wall portion of the negative electrode can.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.G./
Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729